T.C. Memo. 2008-68



                      UNITED STATES TAX COURT



                 JASBINDER SINGH, Petitioner v.
         COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 21311-06.              Filed March 18, 2008.



     Jasbinder Singh, pro se.

     Margaret Burow, for respondent.



             MEMORANDUM FINDINGS OF FACT AND OPINION


     HAINES, Judge:   Respondent determined a deficiency in

petitioner’s Federal income tax of $22,144 and a penalty under

section 6662(a) of $4,428 for 2004.1


     1
      Unless otherwise indicated, section references are to the
Internal Revenue Code, as amended. Rule references are to the
Tax Court Rules of Practice and Procedure. Amounts are rounded
                                                   (continued...)
                                 -2-

     After concessions,2 the issue for decision is whether

petitioner is entitled to deduct on Schedule C, Profit or Loss

From Business, certain expenses in excess of those respondent

conceded.

                          FINDINGS OF FACT

     Some of the facts have been stipulated and are so found.

The stipulation of facts, the exhibits attached thereto, and the

stipulation of settled issues are incorporated herein by this

reference.   At the time he filed his petition, petitioner resided

in Modesto, California.

     During 2004, petitioner owned his own commercial truck and

was self-employed as a truck driver.    Petitioner used his truck

to transport cargo throughout the San Francisco Bay area for one

client, GSC Logistics.    While not making deliveries, petitioner

parked his truck at a yard owned by GSC Logistics.    He traveled

between his residence and the yard using his Ford Mustang.   On

his 2004 Form 1040, U.S. Individual Income Tax Return, petitioner

claimed $82,428 of Schedule C expenses with respect to his truck

driving.    On July 19, 2006, respondent issued petitioner a notice

of deficiency, disallowing $71,723 of those expenses.



     1
      (...continued)
to the nearest dollar.
     2
      Respondent conceded that petitioner is entitled to $42,648
of Schedule C expenses. Respondent further conceded that
petitioner is not liable for a sec. 6662(a) penalty.
                                  -3-

                               OPINION

     On the basis of documentation petitioner provided,

respondent conceded that petitioner is entitled to many of the

disallowed Schedule C expenses.    Petitioner contends that he is

entitled to additional expense deductions for fuel and expenses

related to his car, which he used to travel from his home to his

workplace, the yard where his truck was parked.

     Section 162(a) allows a taxpayer to deduct "all the ordinary

and necessary expenses paid or incurred * * * in carrying on any

trade or business".    Deductions are a matter of legislative

grace, and the taxpayer bears the burden of proving that he is

entitled to any deductions claimed.      Rule 142(a); INDOPCO, Inc.

v. Commissioner, 503 U.S. 79, 84 (1992).     Taxpayers bear the

burden of substantiating any deductions claimed.      Hradesky v.

Commissioner, 65 T.C. 87, 89-90 (1975), affd. per curiam 540 F.2d
821 (5th Cir. 1976).    Taxpayers are required to maintain adequate

records sufficient to enable the Commissioner to determine their

correct tax liability.    Sec. 6001; Meneguzzo v. Commissioner, 43
T.C. 824, 831-832 (1965); sec. 1.6001-1(a), Income Tax Regs.

     At trial, petitioner did not provide the Court any evidence

showing his entitlement to the Schedule C expense deductions that

remain at issue.   Furthermore, petitioner may not deduct the

expenses incurred in traveling between his home and his

workplace.   It is well established that expenses incurred by a
                                  -4-

taxpayer in commuting between his home and his place of business

are personal and nondeductible.     Commissioner v. Flowers, 326
U.S. 465, 473-474 (1946); Curphey v. Commissioner, 73 T.C. 766,

777 (1980).   Accordingly, the Court will sustain all of the

determinations in the notice of deficiency except for those

conceded by respondent.

     To reflect the foregoing,


                                        Decision will be entered

                                 under Rule 155.